Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-27, 29, 32-34, and 36-41 were canceled. 
Claims 42-64 were added.
Claims 28, 30-31, 35 and 42-64 are pending.
Claim 35 is withdrawn from further consideration (see below).
Claims 28, 30-31 and 42-64 are under consideration.


Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 25 April 2022 is acknowledged.
Claim(s) 35 were/was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 April 2022.
Applicant’s election without traverse of (A) claudin 6 between claudin 6 and claudin 18.2; (B) SEQ ID NO: 44, 45, 46, 50, 51, and 52 for CDRs of CLDN binding domain; (C) SEQ ID NO: 17 and 19 for the first and second polypeptide in the reply filed on 25 April 2022 is acknowledged. 


Specification
The disclosure is objected to because they depict nucleic acid and/or amino acid sequences, which is not identified by sequence identification numbers in line 1 at page 35.  Applicant must provide appropriate amendments to the specification inserting the required sequence identifiers.  
Appropriate action correcting this deficiency is required.  If any sequences are not in the current sequence listing, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  
Sequences appearing in the specification and/or drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d); sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
Appropriate correction is required.



The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in line 6 at page 93. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Objections
Claim(s) 56 is/are objected to because of the following informalities: “such as a peptide linker comprising” should read “wherein the peptide linker comprises”. Appropriate correction is required.

Claim(s) 57 is/are objected to because of the following informalities: “said amino substitution” in line 5 and 8 should read “said amino acid substitution”. “relative to SEQ ID NO: 17” in line 8 should read “relative to SEQ ID NO: 19”.  Appropriate correction is required.

Claims 45-47, 50-51, 53-54 and 62-64 are objected to as being dependent on rejected base claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 55 recites the broad recitation “a peptide linker” and the claim also recites “such as a peptide linker comprising the amino acid sequence SEQ ID NO: 67 or SEQ ID NO: 66” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 58 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  
Claim Analysis
The instant claims are directed to a genus of a nucleic acid encoding a binding agent comprising at least three binding domains, wherein a first binding domain binds to a T-cell-specific antigen and a second binding domain and a third binding domain bind to a claudin.
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. 
Instant claim 58 recites “wherein said variant of SEQ ID NO: 17 has a degree of identity of at least 95% to SEQ ID NO: 17 and wherein said variant of SEQ ID NO: 19 has a degree of identity of at least 95% to SEQ ID NO: 19”. Therefore, claim 58 allows 5% or less sequence variation in each of SEQ ID NO: 17 and 19.  Since claim 58 depends from claim 43 which defines six CDR sequences for VH(CLDN) and VL(CLDN), the sequence variation cannot occur in CDR sequences of CLDN-binding domains. However, the allowed sequence variation can occur in CDR sequences of CD3-binding domain of SEQ ID NO: 17 and 19. In this case, instant specification and prior art does not teach that the binding agent comprising this sequence variation in CD3-binding domain can bind to CD3 antigen.  Therefore, the instant specification and prior art does not provide adequate written description for instant claim 58. 
As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only partial structures defined by instant claims (e.g., degree of identity of at least 95% to SEQ ID NO: 17 or 19 without defining specific sequences for all six CDRs for heavy and light chain variable regions required for the specific binding to CD3 antigen).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

               
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28, 30-31, 42-43, 48-49, 56 and 59-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/075788 (hereinafter WO788; 03/21/2019 IDS) and Mertens (Bispecific Antibodies, 2011, 135-149; IDS).
Regarding claims 28, 30, and 59, WO788 teaches bispecific scFv CD3 x CLDN6 (6PHU3) (figure 11). WO788 teaches a recombinant nucleic acid which encodes a binding agent of the invention. WO788 teaches that the recombinant nucleic acid is in the form of a vector.
Regarding claim 31, WO788 teaches a host cell comprising a recombinant nucleic acid of the invention.
Regarding claim 43, and 60, WO788 teaches SEQ ID NO: 22 comprising SEQ ID NO: 44, 45, and 46 of instant application (SCORE; result 3 of 44fus45fus46.rag). WO788 teaches SEQ ID NO: 23 comprising SEQ ID NO: 50, 51 and 52 of instant application (SCORE; Result 1 of 50fus51fus52.rag).

Result 3 of 44fus45fus46.rag

    PNG
    media_image1.png
    194
    607
    media_image1.png
    Greyscale

Result 1 of 50fus51fus52.rag

    PNG
    media_image2.png
    193
    589
    media_image2.png
    Greyscale

Regarding claim 49, WO788 teaches that the binding agent is in the format of a bispecific single chain antibody that consists of two scFv molecules connected via a linker peptide, wherein the heavy chain variable regions (VH) and the corresponding light chain variable regions (VL) are preferably arranged, from N-terminus to C-terminus, in the order VH(CLDN)-VL(CLDN)-VH(CD3)-VL(CD3), VH(CD3)-VL(CD3)-VH(CLDN)-VL(CLDN) or VH(CD3)-VL(CD3)-VL(CLDN)-VH(CLDN). Therefore, WO788 teaches both orientation of VH-VL of CLDN and VL-VH of CLDN relative to Fab(CD3).
Regarding claim 56, WO788 teaches peptide linker (GGGGS)X3 (claim 20). 
However, WO788 does not teach the tribody antibody format.
Regarding claims 28, 42 and 48, and 59, Mertens teaches Fab-scFv tribody format (figure 1B). Mertens teaches that these heterodimers are stable and that this design allows easy engineering of multispecificity in a single molecule, e.g. bispecific antibodies bivalent for the target and monovalent for effector activation (abstract). Mertens teaches that proteins will be cleared rapidly by the kidneys when they are below 60-80 kDa in size (page 3, first paragraph).  Mertens teaches that an intermediate sized molecule should avoid kidney clearance and ideally provide a half life sufficient for improved tumor accumulation while also avoiding a body detainment which would hamper targeting toxic function to the tumor (page 3, second paragraph). Mertens further teaches that the tribody manifold has the potential to generate more active and potent molecules by possibilities to create better binding (through multivalency) as well as through more binding (by targeting more antigens) (page 13, second paragraph).
One of ordinary skill in the art would have been motivated to use Fab-scFv tribody format taught by Mertens to make an alternative CD3 x CLDN6 bispecific antibody because Mertens teaches advantages of tribody format relative to bispecific scFv (e.g. stability and longer half-life for an intermediate sized tribody format).  There would be four possible arrangements of each binding domains in bispecific Fab-scFv tribody format ((i) CD3 for Fab and CLDN6 + CLDN6 for scFv; (ii) CD3 for Fab and CLDN6 + CD3 for scFv; (iii) CLDN6 for Fab and CD3 + CD3 for scFv; (iv) CLDN6 for Fab and CD3 + CLDN6 for scFv). One of ordinary skill in the art would have been motivated to make bispecific antibodies in these formats to select effective therapeutics.  It would have been obvious to one of ordinary skill in the art to try the finite number of identified predictable solutions through routine experimentation.  Making protein construct in the different orientation of components was routine experimentation to one of ordinary skill in the art at the time the claimed invention was filed.  Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 28, 30-31, 42-44, 48-49, 52, 56, and 59-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/075788 (hereinafter WO788; 03/21/2019 IDS) and Mertens (Bispecific Antibodies, 2011, 135-149; IDS) as applied to claims 28, 30-31, 42-43, 48-49, 56 and 59-60 above, and further in view of US10093736B2 (hereinafter US736; PTO-892). 
Regarding claims 28, 30-31, 42-43, 48-49, 56 and 59-60, teachings of WO788 and Mertens were discussed above. 
However, WO788 and Mertens do not teach specific sequences of SEQ ID NO: 5 and 6.
Regarding claims 44, 52, and 61, US736 teaches SEQ ID NO: 60 comprising SEQ ID NO: 5 and 6 of instant application (SCORE; Result 1 of 5.rai; Result 1 of 6.rai).

Result 1 of 5.rai

    PNG
    media_image3.png
    187
    581
    media_image3.png
    Greyscale

Result 1 of 6.rai

    PNG
    media_image4.png
    187
    593
    media_image4.png
    Greyscale


One of ordinary skill in the art would have been motivated to replace anti-CD3 VH and VL of tribody taught by WO788 and Mertens with VH and VL of SEQ ID NO: 5 and 6 taught by US736 to make an alternative tribody with specific sequences of VH and VL of anti-CD3 antibody already known in the art. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 28, 42-43, 48, 59-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10717780B2 (hereinafter US780; PTO-892) in view of Mertens (Bispecific Antibodies, 2011, 135-149; IDS).
Regarding claims 28 and 59, US780 claims bispecific scFv CD3 x CLDN6 (claim 1). It would have been obvious for one of ordinary skill in the art to construct an encoding nucleic acid sequence from protein sequence. 
Regarding claim 43 and 60, claim 8 of US780 claims SEQ ID NO: 22 comprising SEQ ID NO: 44, 45, and 46 of instant application (SCORE; result 5 of 44fus45fus46.rai). Claim 8 of US780 claims SEQ ID NO: 23 comprising SEQ ID NO: 50, 51 and 52 of instant application (SCORE; Result 13 of 50fus51fus52.rai).
However, US780 does not teach the tribody antibody format as claimed in instant claims 28, 42 and 48. 
Regarding claims 28, 42, 48, and 59, Mertens teaches Fab-scFv tribody format (figure 1B). Mertens teaches that these heterodimers are stable and that this design allows easy engineering of multispecificity in a single molecule, e.g. bispecific antibodies bivalent for the target and monovalent for effector activation (abstract). Mertens teaches that proteins will be cleared rapidly by the kidneys when they are below 60-80 kDa in size (page 3, first paragraph).  Mertens teaches that an intermediate sized molecule should avoid kidney clearance and ideally provide a half life sufficient for improved tumor accumulation while also avoiding a body detainment which would hamper targeting toxic function to the tumor (page 3, second paragraph). Mertens further teaches that the tribody manifold has the potential to generate more active and potent molecules by possibilities to create better binding (through multivalency) as well as through more binding (by targeting more antigens) (page 13, second paragraph).
One of ordinary skill in the art would have been motivated to use Fab-scFv tribody format taught by Mertens to make an alternative CD3 x CLDN6 bispecific antibody because Mertens teaches advantages of tribody format relative to bispecific scFv (e.g. stability and longer half-life for an intermediate sized tribody format).  There would be four possible arrangements of each binding domains in bispecific Fab-scFv tribody format ((i) CD3 for Fab and CLDN6 + CLDN6 for scFv; (ii) CD3 for Fab and CLDN6 + CD3 for scFv; (iii) CLDN6 for Fab and CD3 + CD3 for scFv; (iv) CLDN6 for Fab and CD3 + CLDN6 for scFv). One of ordinary skill in the art would have been motivated to make bispecific antibodies in these formats to select effective therapeutics.  It would have been obvious to one of ordinary skill in the art to try the finite number of identified predictable solutions through routine experimentation.  Making protein construct in the different orientation of components was routine experimentation to one of ordinary skill in the art at the time the claimed invention was filed.  Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.




Claim 28, 30-31, 42-43, 48-49, 56, 59-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10717780B2 (hereinafter US780; PTO-892) in view of Mertens (Bispecific Antibodies, 2011, 135-149; IDS) as applied to claims 28, 42-43, 48, 59-60 above, and further in view of WO2014/075788 (hereinafter WO788; 03/21/2019 IDS).
Regarding Claim 28, 42-43, 48, 59-60, teachings of US780 and Mertens were discussed above.
	WO788 further teaches other claims that are not taught by combined teachings of US780 and Mertens.
Regarding claims 30, WO788 teaches bispecific scFv CD3 x CLDN6 (6PHU3) (figure 11). WO788 teaches a recombinant nucleic acid which encodes a binding agent of the invention. WO788 teaches that the recombinant nucleic acid is in the form of a vector.
Regarding claim 31, WO788 teaches a host cell comprising a recombinant nucleic acid of the invention.
Regarding claim 49, WO788 teaches that the binding agent is in the format of a bispecific single chain antibody that consists of two scFv molecules connected via a linker peptide, wherein the heavy chain variable regions (VH) and the corresponding light chain variable regions (VL) are preferably arranged, from N-terminus to C-terminus, in the order VH(CLDN)-VL(CLDN)-VH(CD3)-VL(CD3), VH(CD3)-VL(CD3)-VH(CLDN)-VL(CLDN) or VH(CD3)-VL(CD3)-VL(CLDN)-VH(CLDN). Therefore, WO788 teaches both orientation of VH-VL of CLDN and VL-VH of CLDN relative to Fab(CD3).
Regarding claim 56, WO788 teaches peptide linker (GGGGS)X3 (claim 20). 
One of ordinary skill in the art would have been motivated to apply teachings of WO788 already known in the art to the tribody taught by US780 and Mertens because claims that are not taught by combined teachings of US780 and Mertens were taught by WO788. Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        
/JESSICA H ROARK/Primary Examiner, Art Unit 1643